Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on April 21, 2022.
3.	Applicant’s amendment filed on April 21, 2022 has been received, entered into the record and considered. As a result of the amendment file don 04/21/2022, claims 1, 3, 8, 10, 15 and 17 has been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 04/21/2022, claims 1-20 are allowed.
				Allowable Subject Matter
5.	Claims 1-20 are allowed.
	The following is an examiner statement of reason for allowance:
	In the examiner non-final office action dated on January 21, 2022, claims  1, 3-5, 8, 10-12, 15 and 17-18 were rejected under 35 U.S.C. 103 based primarily on US 2021/0004355 A1 to Iwase, and US 2018/0196609 A1 to Niesen, claims 2, 9 and 16 are rejected under 35 U.S.C. 103 based primarily on US 2021/0004355 A1 to Iwase, and US 2018/0196609 A1 to Niesen, and US 2013/0212269 A1to Kuosa et al, claims 6-7, 13-14and 19-20 are rejected under 35 U.S.C. 103 based primarily on US 2021/0004355 A1 to Iwase, and US 2018/0196609 A1 to Niesen and US 2021/0034674 A1 to Palsetia et al.
	The claimed invention in view of the instant specification is directed towards a method, comprising: receiving a hash of a chunk of a file for a log segment from a software defined data center; associating a chunk identifier with the hash in a hash map that stores associations between sequentially-allocated chunk identifiers and hashes; associating the chunk identifier with a logical address corresponding to the chunk of the file for the log segment in a logical map that stores associations between the sequentially- allocated chunk identifiers and logical addresses, wherein contiguous chunks that point to a same log segment and have a same reference count are merged into a single tuple; performing a search of the hash map for the hash of the chunk to determine if the chunk is a duplicate; and deduplicating the chunk responsive to a determination that the chunk is a duplicate.
	The prior art of record US 2021/0004355 A1 to Iwase, US 2018/0196609 A1 to Niesen, US 2013/0212269 A1to Kuosa et al, and US 2021/0034674 A1 to Palsetia et al, do not teach, show or suggest the feature of associating a chunk identifier with the hash in a hash map that stores associations between sequentially-allocated chunk identifiers and hashes; associating the chunk identifier with a logical address corresponding to the chunk of the file for the log segment in a logical map that stores associations between the sequentially- allocated chunk identifiers and logical addresses, wherein contiguous chunks that point to a same log segment and have a same reference count are merged into a single tuple in combination with other claimed feature.
An updated search of prior art in domains (PE2E, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 8 and 15.               
The dependent claims 2-7 depending on independent claim 1, dependent claims 9-14 depending on independent claim 8, and dependent claims 16-20 depending on independent claim 15 are also distinct from the prior art for the same reasons.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167